Hays, J.
— This case, an action- in quo warranto, questioning the validity of the organization of the Consolidated School District of Elvira, Clinton County, Iowa, is No. 12929, Clinton *1251District Court, and is a companion case to State ex rel. Howson v. Consolidated School District of Elvira, Clinton County, Iowa (case No. 64-48450, this court), 245 Iowa 1244, 65 N.W.2d 168.
By agreement of all parties four eases then pending in said Clinton District Court and involving the same general issues were consolidated for trial purposes, with the record in one to be applicable to the others, where applicable. It was also agreed that the decision of this court in any one of said four eases, all of which were appealed by the plaintiffs, should be determinative as- to all.
Since the issue decided in the ease of State ex rel. Howson v. Consolidated School District of Elvira, above-mentioned, is determinative of the issues here involved, that opinion is by reference thereto made a part hereof as fully as if set forth at length. For the reasons therein set forth, the judgment in the instant case is reversed and remanded with instructions to enter a judgment in accordance therewith. — Beversed and remanded with instructions.
All Justices concur.